Exhibit 10.1

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made this 16th day of
January, 2006, by and between Dr. Augustine Y. Cheung, a Maryland resident (the
“BUYER”), Celsion Corporation, a Delaware corporation (hereinafter, the
“SELLER”) and Celsion (Canada) Limited, an Ontario, Canada Corporation
(“CANADA”).

 

EXPLANATORY STATEMENT

 

WHEREAS, SELLER is the owner of 100 shares of the capital stock (the “Shares”)
of CANADA, representing all of the outstanding capital stock of CANADA; and

 

WHEREAS, the BUYER desires to buy, and the SELLER desires to sell, the Shares on
the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the meanings set
forth hereinbelow:

 

“Affiliates” or “Affiliate” shall mean any person or entity directly or
indirectly controlling, controlled by or under common control with, the person
or entity specified. For purposes of this definition, “control” means the power
to direct or cause the direction of the management and policies of another
person or entity, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Assets” has the meaning set forth in Section 1.7(a)(v).

 

“Balance Sheet Date” means January 16, 2006.

 

“BUYER” has the meaning set forth in the first paragraph of this Agreement.

 

“BUYER’s Closing Documents” has the meaning set forth in Section 1.7(b).



--------------------------------------------------------------------------------

“CANADA” has the meaning set forth in the first paragraph of this Agreement.

 

“CANADA Asset Transfer Documents” has the meaning set forth in
Section 1.7(a)(iv).

 

“CANADA Charter Documents” has the meaning set forth in Section 2.1.

 

“Change of Control” means:

 

(i) An acquisition (other than directly from CANADA) of any shares of the Common
Stock of CANADA (“Common Shares”) or other voting securities of CANADA by any
“Person” (for purposes of this definition only, as the term “person” is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of either (i) the then outstanding Common
Shares or (ii) the combined voting power of CANADA’s then outstanding voting
securities entitled to vote for the election of directors, trustees or their
equivalent (the “Voting Securities”); or

 

(ii) The individuals who, immediately prior to the effective date of the Change
of Control, are members of the Board of CANADA (the “Incumbent Board”),
(i) cease for any reason (including, without limitation, any increase or
decrease in the size of the Board) to constitute at least a majority of the
members of the Board, or (ii) following a Merger (as hereinafter defined), do
not constitute at least a majority of the Board of Directors or its equivalent
of (x) the surviving corporation, if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the surviving
corporation is not Beneficially Owned, directly or indirectly by a parent
corporation, or (y) if there is one or more parent corporations, the ultimate
parent corporation; provided, however, that if the election, or nomination for
election by CANADA’s common shareholders, of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board; provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of CANADA (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Proxy Contest; or

 

Page 2 of 32



--------------------------------------------------------------------------------

(iii) The consummation of:

 

(A) A merger, consolidation, reorganization or joint venture with or into CANADA
or a direct or indirect subsidiary of CANADA or in which securities of CANADA
are issued (a “Merger”), and immediately after which the BUYER no longer holds
at least fifty percent (50%) of the outstanding Common Shares and the combined
voting power of CANADA;

 

(B) A complete liquidation or dissolution of CANADA; or

 

(C) The sale or other disposition of all or substantially all the assets of
CANADA and its subsidiaries taken as a whole to any Person or group of Persons
in a single transaction or series of transactions.

 

For purposes of the definition of Change of Control, CANADA means CANADA and any
successor and assign of CANADA.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because (1) BUYER transfers up to fifty percent (50%) of the Common
Shares prior to the Qualifying Transaction, (2) BUYER transfers Common Shares in
connection with, or no longer holds at least fifty percent (50%) of the Common
Shares as a result of, the closing of a Qualifying Transaction, or (3) any
Person acquired Beneficial Ownership of more than the permitted amount of the
then outstanding Common Shares or Voting Securities as a result of the
acquisition of Common Shares or Voting Securities by CANADA which, by reducing
the number of Common Shares or Voting Securities then outstanding, increases the
proportional number of shares Beneficially Owned by the subject Persons;
provided, that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Common Shares or Voting Securities
by CANADA, and after such share acquisition by CANADA, the subject Person
becomes the Beneficial Owner of any additional Common Shares or Voting
Securities which increases the percentage of the then outstanding Common Shares
or Voting Securities Beneficially Owned by the subject Person, then a Change of
Control shall occur.

 

“Closing” has the meaning set forth in Section 1.6.

 

“Closing Date” has the meaning set forth in Section 1.6.

 

Page 3 of 32



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contribution Agreement” has the meaning set forth in Section 1.7(a)(iv).

 

“Expiration Date” has the meaning set forth in Section 2.

 

“Financial Statement” has the meaning set forth in Section 2.4.

 

“Governmental Authority” means any governmental, regulatory or administrative
body, agency, subdivision or authority, any court or judicial authority, or any
public, private or industry regulatory authority, whether national, federal,
state, local or otherwise.

 

“Indemnifying Party” has the meaning set forth in Section 7.3.

 

“Indemnified Party” has the meaning set forth in Section 7.3.

 

“IP Transfer Documents” has the meaning set forth in Section 1.7(a)(iv).

 

“Knowledge,” “knowledge,” “the best knowledge of,” “known to” or words of
similar import used herein with respect to CANADA or SELLER shall mean the
actual knowledge of CANADA or SELLER and with respect to BUYER shall mean the
actual knowledge of BUYER. With regard to CANADA or SELLER, “actual knowledge”
shall mean the actual knowledge of the current Chief Executive Officer and Chief
Financial Officer of SELLER.

 

“Laws” has the meaning set forth in Section 2.13.

 

“Material Adverse Effect” means, with respect to any Person, any event or
occurrence which would have a material adverse effect on such Person’s business,
condition (financial or other), properties, business prospects or financial
results.

 

“Material Contract” means any lease, instrument, agreement, license or permit or
any other material agreement to which CANADA is a party or by which its
properties are bound.

 

“MIT License” shall mean the current License Agreement between SELLER and
Massachusetts Institute of Technology dated October 24, 1997, as amended.

 

“MIT License Transfer Documents” has the meaning set forth in
Section 1.7(a)(iv).

 

Page 4 of 32



--------------------------------------------------------------------------------

“Net Sales” shall mean gross royalties received on the Patents and gross sales
invoiced from the sale of Product, less: (a) refunds for rejected or returned
Product; (b) normal discounts, rebates or trade allowances directly related to
the sale of Product; (c) cost of transportation and delivery included as such on
invoices; (d) sales taxes, duties and other government charges paid for and
separately identified on the invoice; and (e) uncollected gross sales reduced by
items, (a), (b), (c) and (d) of this definition as they pertain to such
uncollected gross sales. For purposes of this Section “uncollected gross sales”
shall be those sales written off by the seller as uncollectible under the
seller’s regular accounting practices, reduced by the amount of any subsequent
bad debt recovery payment from the customer.

 

“Patents” means those patents set forth in Exhibit B of the Contribution
Agreement of even date between SELLER and CANADA.

 

“Patent License Agreement” has the meaning set forth in Section 1.7(a)(viii).

 

“Person” means any natural person, corporation, partnership, proprietorship,
other business organization, trust, union, association or Governmental
Authority.

 

“Product” or “Products” means any device that has been developed or is under
development by SELLER, BUYER or CANADA prior to the date of this Agreement and
any product that is developed following this Agreement by BUYER or CANADA, which
utilizes the Adaptive Phased Array technology.

 

“Purchase Price” has the meaning set forth in Section 1.2.

 

“Qualifying Transaction” means the merger of Canada into a Capital Pool Company
(creating “NewCo”) listed on the Venture Exchange of the Toronto Stock Exchange
(“TSX”) simultaneously funded by a private placement of the shares of NewCo
under terms approved by the TSX.

 

“Regulatory Approval” has the meaning set forth in Section 1.7(a)(iv)(4).

 

“Regulatory Approval Transfer Documents” has the meaning set forth in
Section 1.7(a)(iv)(4).

 

“Returns” has the meaning set forth at the end of Section 2.14.

 

Page 5 of 32



--------------------------------------------------------------------------------

“Schedule” means each Schedule attached hereto, which shall reference the
relevant sections of this Agreement, on which parties hereto disclose
information as part of their respective representations, warranties and
covenants.

 

“SELLER” has the meaning set forth in the first paragraph of this Agreement.

 

“SELLER’s Business” has the meaning set forth in Section 9.1.

 

“SELLER’s Closing Documents” has the meaning set forth in Section 1.7(a).

 

“Statutory Liens” has the meaning set forth in Section 4.2(e).

 

“Stock Pledge Agreement” has the meaning set forth in Section 1.7(a)(vi).

 

“Tax” or “Taxes” means any amount imposed, assessed or collected by or under the
authority of any governmental body including all income, franchise, capital,
sales, use, gross receipts, licenses, goods and services, real property,
tangible personal property, intangible personal property, machinery and tools,
business and excise duties, withholding, payroll, employer health tax, and
statutory pension and employment taxes.

 

1. SALE AND TRANSFER OF STOCK; CLOSING

 

1.1 Purchase of the Shares. Subject to the terms and conditions of this
Agreement, at Closing, SELLER will sell and transfer the Shares to BUYER, and
BUYER will purchase the Shares from the SELLER.

 

1.2 Purchase Price. The purchase price (the “Purchase Price”) for the Shares
will be TWENTY MILLION DOLLARS (US) ($20,000,000).

 

1.3 Payment of the Purchase Price. The Purchase Price will be paid to SELLER as
follows:

 

(a) A royalty of 5% of the Net Sales of CANADA and its Affiliates shall be paid
by CANADA to SELLER, and CANADA hereby agrees to pay such royalty to SELLER,
under the terms of Section 1.4 until the cumulative amount of $18,500,000 (US)
shall have been paid to SELLER by CANADA, at which point the royalty shall be
fully paid and shall terminate with no further action by the parties; provided,
that any and all successors and assigns of CANADA or its Affiliates and/or any
successor owner of the rights to the MIT License and the

 

Page 6 of 32



--------------------------------------------------------------------------------

assets transferred by the IP Transfer Documents shall be obligated hereby to pay
a royalty of 5% of Net Sales until the aggregate cumulative amount of
$18,500,000 (US) shall have been paid to SELLER by CANADA and any successors and
assigns of CANADA, its Affiliates and/or the Assets; and

 

(b) $1.5 Million (US) shall be paid by BUYER to SELLER and BUYER hereby agrees
to pay such amount to SELLER, pursuant to the terms of the Secured Promissory
Note attached as Exhibit 1.3 (the “Note”), which shall be secured pursuant to
the terms of the Stock Pledge Agreement; provided, however, that upon any Change
of Control of CANADA that occurs prior to full payment of all outstanding
principal under the Note, then all outstanding principal and any interest then
accrued and unpaid shall become immediately due and payable by BUYER to SELLER.

 

1.4 Payment of Royalty.

 

(a) CANADA shall report NET SALES on a calendar quarterly basis to SELLER.
Reports shall be provided within thirty (30) days of the end of each quarter,
together with payment for royalties accrued and payable for the quarter. The
royalty report will be developed to the reasonable satisfaction of both parties
to provide sufficient detail to determine compliance with this Agreement,
including accounting information on sales of PRODUCT on an item by item gross
sales basis and the detail of deductions from gross sales for each PRODUCT item
to calculate NET SALES for each PRODUCT item.

 

(b) AUDIT RIGHTS – CANADA shall keep books and records in sufficient detail to
permit SELLER to verify items including, but not limited to, Net Sales. SELLER
shall have the right, at its expense and upon reasonable notice and during
normal business hours, but in no event more frequently than twice during any
twelve (12) month period or more than two (2) years after the close of any
CANADA fiscal year, to audit, or have audited by a Certified Public Accountant,
the relevant books and accounts of CANADA to verify the accuracy of the Net
Sales. In the event such audit reveals that CANADA has underpaid the aggregate
royalty payments under Section 1.3(a) due as of the date of such audit by more
than two percent (2%), CANADA, in addition to paying or reimbursing any
additional amounts due, shall pay the reasonable costs associated with such
audit. The parties shall maintain the results of any such audit in confidence.
Any royalties due from CANADA to SELLER as the result of an audit shall be paid
within 30 days of the conclusion of the audit and bear interest at the rate of
1% per month from the date such royalties should have been paid until the date
such royalties are actually paid.

 

Page 7 of 32



--------------------------------------------------------------------------------

1.5 Royalty Payments of Successors and Assigns. Section 1.3(a) and 1.4 shall
apply to any and all successors and assigns of CANADA and/or any successor owner
of all the Assets or the rights to the MIT License and the assets transferred by
the IP Transfer Documents in the same manner and to the same extent as such
sections apply to CANADA and prior to any assignment, sale, transfer, lease or
other disposition of the Assets or the rights to the MIT License and the assets
transferred by the IP Transfer Documents to a third party, whether by sale,
merger or otherwise, CANADA shall obtain a written acknowledgment that under
this Agreement such third party is obligated to make the royalty payments
provided for in Section 1.3(a) above and to comply with Section 1.4.

 

1.6 Closing. The purchase and sale of the Shares (the “Closing”) provided for in
this Agreement shall take place on January 16, 2006, or such other date as the
parties shall mutually determine (the “Closing Date”), but no later than
June 30, 2006.

 

1.7 Closing Obligations. At the Closing:

 

(a) SELLER shall deliver or cause to be delivered to BUYER the following
(“SELLER’S Closing Documents”):

 

(i) stock certificates representing all of the Shares duly endorsed (or
accompanied by duly executed stock powers) for transfer to BUYER;

 

(ii) a certificate executed by SELLER to the effect that (A) except as otherwise
stated in such certificate, SELLER’s representations and warranties in this
Agreement were accurate in all respects as of the date of this Agreement and are
accurate in all respects as of the Closing Date as if made on the Closing Date;
and (B) SELLER has performed and complied with all covenants and conditions
required to be performed or complied with by the SELLER prior to or at the
Closing;

 

(iii) a Good Standing Certificate of CANADA as of a recent date from the
Corporate Charter Department of the Province of Ontario, CANADA and from all
states in which CANADA has registered to do business;

 

(iv) a certified copy of (1) the Contribution Agreement made by and

 

Page 8 of 32



--------------------------------------------------------------------------------

between SELLER and CANADA dated as of January 16, 2006, relating to the
contribution by SELLER to CANADA of those assets described in Schedule
1.7(a)(iv)(1) (the “Contribution Agreement”), (2) the documentation evidencing
the assignment of the MIT License (the “MIT Transfer Documents”), (3) the
documentation evidencing the assignment of the patents, patent rights and
trademarks described in Schedule 1.7(a)(iv)(3) (the “IP Transfer Documents”),
and (4) the documentation evidencing the assignment of all regulatory approval
(the “Regulatory Approval”) held by SELLER set forth in Schedule 1.7(a)(iv)(4)
(the “Regulatory Approval Transfer Documents,” and collectively with the
Contribution Agreement, the MIT Transfer Documents and the IP Transfer
Documents, the “Canada Asset Transfer Documents”);

 

(v) a certificate executed by SELLER to the effect that the MIT License, the
Regulatory Approval and the assets described in Schedules 1.7(a)(iv)(1) and
(3) (collectively, the “Assets”) have been duly assigned to CANADA;

 

(vi) the Stock Pledge Agreement executed by SELLER substantially in the form
provided in Exhibit 1.7(a)(vi) hereto (the “Stock Pledge Agreement”);

 

(vii) a certified copy of the Transition Services Agreement made by and between
SELLER and CANADA of even date herewith;

 

(viii) a certified copy of the Patent License Agreement made by and between
SELLER and CANADA of even date herewith;

 

(ix) a Separation Agreement and General Release in the form attached hereto as
Exhibit 1.7(a)(ix) (the “Separation Agreement”), executed by SELLER; and

 

(x) a Consulting Agreement in the form attached hereto as Exhibit 1.7(a)(x) (the
“Consulting Agreement”), executed by SELLER.

 

(b) BUYER shall deliver or cause to be delivered to SELLER the following
(“BUYER’S Closing Documents”):

 

(i) a certificate executed by BUYER to the effect that (A) except as otherwise
stated in such certificate, BUYER’s representations and warranties in this
Agreement were accurate in all material respects as of the date of this
Agreement and are accurate in all material respects as of the Closing Date as if
made on the Closing Date; and (B) BUYER has performed and complied with all
covenants and conditions required to be performed or complied with by it prior
to or at the Closing;

 

Page 9 of 32



--------------------------------------------------------------------------------

(ii) the Note, executed by BUYER;

 

(iii) the Stock Pledge Agreement executed by BUYER accompanied by certificates
for shares pledged under said agreement and stock powers relating to such shares
endorsed in blank;

 

(iv) [INTENTIONALLY DELETED];

 

(v) the Separation Agreement, executed by Buyer;

 

(vi) the Consulting Agreement, executed by Buyer; and

 

(vii) a letter from John Mon resigning from his position with the SELLER.

 

(c) CANADA shall deliver or cause to be delivered to SELLER the following
(“CANADA’S Closing Documents”):

 

(i) a certificate executed by CANADA to the effect that (A) except as otherwise
stated in such certificate, CANADA’s representations and warranties in this
Agreement were accurate in all material respects as of the date of this
Agreement and are accurate in all material respects as of the Closing Date as if
made on the Closing Date; and (B) CANADA has performed and complied with all
covenants and conditions required to be performed or complied with by it prior
to or at the Closing; and

 

(ii) a certificate of an officer of CANADA dated as of the Closing Date
certifying that attached thereto is a true and complete copy of the resolutions
duly adopted by the board of directors of CANADA authorizing the execution,
delivery and performance of this Agreement and the other agreements executed by
CANADA in connection herewith and that such resolutions have not been modified,
rescinded or amended and are in full force and effect.

 

(d) BUYER, CANADA, and SELLER shall each also deliver such other documents,
instruments, certificates, and opinions as may be required by this Agreement or
as otherwise necessary to consummate the transactions contemplated hereby.

 

Page 10 of 32



--------------------------------------------------------------------------------

2. REPRESENTATIONS AND WARRANTIES OF SELLER

 

The SELLER represents and warrants to BUYER that all of the following
representations and warranties in this Section 2 are true and correct at the
date of this Agreement and shall be true and correct at the time of the Closing
Date, and that such representations and warranties shall survive the Closing
Date for a period of twelve (12) months (the last day of such period being the
“Expiration Date”), except that the representations and warranties set forth in
Sections 2.14 hereof shall survive until such time as the statute of limitations
period has run for all tax periods ended on or prior to the Closing Date, which
shall be deemed to be the Expiration Date for Sections 2.14.

 

2.1 Due Organization and Qualification. CANADA is a corporation duly
incorporated, validly existing and in good standing under the laws of Ontario,
Canada, and is duly authorized and qualified to do business under all applicable
laws, regulations, ordinances and orders of public authorities in the places and
in the manner as now conducted. True, complete and correct copies of the
Articles of Incorporation and By-laws, each as amended, of CANADA (the “CANADA
Charter Documents”) will be delivered to BUYER pursuant to Section 6.4 hereof.
The minute books and stock records of CANADA, as heretofore made available to
BUYER, are correct and complete in all material respects.

 

2.2 SELLER’s Title; Authority Relative to Agreement, Etc. SELLER represents and
warrants that all of the Shares are free and clear of all liens, security
interests, pledges, charges, voting trusts, restrictions, encumbrances and
claims of every kind. There are no agreements (oral or written) to which the
SELLER is a party involving the voting or sale of any of the Shares. The SELLER
has the full legal right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and binding obligation of the SELLER, enforceable in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditor’s
rights generally, and except insofar as the availability of equitable remedies
may be limited by applicable law. SELLER does not have, or hereby waives, any
preemptive or other right to acquire shares of CANADA capital stock that the
SELLER has or may have had, subject to any and all rights provided in the Stock
Pledge Agreement.

 

Page 11 of 32



--------------------------------------------------------------------------------

2.3 Capital Stock and Capital Structure of CANADA. The authorized capital stock
of CANADA is as set forth in Schedule 2.3. All of the issued and outstanding
shares of capital stock of CANADA are owned by SELLER. All of the issued and
outstanding shares of CANADA capital stock have been duly authorized and validly
issued, and are fully paid and nonassessable. None of the shares of CANADA
capital stock were issued in violation of the preemptive rights of any past or
present stockholders. CANADA does not have outstanding any stock or securities
convertible or exchangeable for any shares of its capital stock, nor does it
have outstanding any rights or options to subscribe for or to purchase any
capital stock or any capital stock or securities convertible into or
exchangeable for any capital stock. Except as disclosed on Schedule 2.3, CANADA
is not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital stock. CANADA has no
shares of capital stock held as treasury shares. There are no outstanding
warrants, options, rights, calls or other commitments of any nature relating to
the capital stock of CANADA. There are no agreements, commitments, restrictions
or arrangements relating to ownership (including, without limitation, repurchase
or redemption), voting or receipt of dividends or distributions in respect of
any shares of CANADA capital stock.

 

2.4 Financial Statements. The SELLER has delivered to BUYER copies of the
following financial statements: unaudited internally prepared balance sheet of
CANADA at January 16, 2006 (the “Financial Statement”). The Financial Statement
has been prepared by SELLER. The Financial Statement is consistent with the
books and records of CANADA (which, in turn, are accurate and complete in all
material respects) and fairly presents CANADA’s financial condition, assets and
liabilities.

 

2.5 No Breach; Consents. Except as set forth in Schedule 2.5 attached hereto,
the negotiation, execution, delivery and performance of this Agreement by the
SELLER and the consummation of the transactions contemplated hereby (a) do not
and will not conflict with or result in any breach of any of the provisions of,
constitute a default under, result in a violation of, result in the creation of
any lien, security interest, charge, encumbrance or other restriction upon the
assets of CANADA under or require any authorization, consent, approval,
exemption or other action by or notice to any third party under the provisions
of the Articles of Incorporation or by-laws of CANADA or any license, indenture,
mortgage, lease, loan agreement or other agreement (oral or written) or
instrument to which CANADA is a party or under which its properties are bound or
to which SELLER is a party and (b) to SELLER’s Knowledge, does not require any
authorization, consent, approval, exemption or other action by or notice to any
court or governmental body under any law, statute, rule, regulation or decree to
which either SELLER or CANADA is subject.

 

Page 12 of 32



--------------------------------------------------------------------------------

2.6 Liabilities and Obligations. The Financial Statement accurately reflects as
of the Balance Sheet Date all liabilities of CANADA. Schedule 2.6 lists, as of
the Balance Sheet Date, all loan agreements, indemnity or guaranty agreements,
bonds, mortgages, liens, pledges or other security agreements to which CANADA is
a party. Except as set forth on Schedule 2.6, since the Balance Sheet Date,
CANADA has not incurred any material liabilities of any kind, character and
description, whether accrued, absolute, secured or unsecured, contingent or
otherwise. The SELLER has also set forth on Schedule 2.6, in the case of those
contingent liabilities related to pending litigation, or other liabilities which
are not fixed or are being contested, the following information:

 

(a) a summary description of the liability, together with: (i) copies of all
relevant documentation relating thereto; (ii) amounts claimed and any other
action or relief sought; and (iii) name of claimant and all other parties to the
claim, suit or proceeding;

 

(b) the name of each court or agency before which such claim, suit or proceeding
is pending;

 

(c) the date such claim, suit or proceeding was instituted; and

 

(d) a good faith and reasonable estimate of the maximum amount, if any, which is
likely to become payable with respect to each such liability. If no estimate is
provided, the estimate shall for purposes of this Agreement be deemed to be
zero.

 

2.7 No Material Adverse Change. Since the Balance Sheet Date there has been no
material adverse change in the financial condition, properties, operating
results, relations with suppliers, customer relations or business prospects of
CANADA.

 

2.8 Personal Property. Schedule 2.8 lists all personal property which is
included in “depreciable plant, property and equipment” (or similarly named line
item) on the Financial Statement.

 

2.9 Intangible Property. Schedule 2.9 lists (1) all currently effective
trademark registrations owned by CANADA and the jurisdiction in or by which such
trademark registrations have been registered, filed or issued, all currently
effective trademark registrations owned by CANADA and the jurisdiction in or by

 

Page 13 of 32



--------------------------------------------------------------------------------

which such trademark registrations have been registered, filed or issued,
(2) all patents and patent applications owned by CANADA and the jurisdiction in
or by which such patents or patent applications have been, filed or issued,
(3) licenses granted to or by CANADA pursuant to written agreements pertaining
to patents, patent applications, proprietary technology, inventions, trademarks,
service marks, trade names and copyrights, (4) all trade names owned or used by
CANADA, (5) all material contracts, agreements or understandings to which CANADA
is a party, (6) all material contracts, agreements or understandings pursuant to
which CANADA has authorized any person to use or, to the Knowledge of SELLER,
any person has the right to use, in any business or commercial activity, any of
the items listed in clauses (1), (2) and (3) above, and (7) all other
Intellectual Property owned by CANADA. CANADA has not received and, to the
Knowledge of SELLER, is not the subject of any claim alleging that CANADA has
infringed upon or otherwise violated the intellectual property rights of third
parties. To the Knowledge of SELLER, no third party is infringing upon or
otherwise violating the intellectual property rights of CANADA.

 

2.10 Insurance. Schedule 2.10 lists all policies of life, fire, worker’s
compensation, general liability, and other forms of insurance owned or
maintained by CANADA (including applicable premiums and deductible amounts as to
which CANADA self-insures). Such policies are in full force and effect and to
SELLER’S Knowledge, CANADA is not in default under any of them.

 

2.11 Compensation; Employment Agreements; Organized Labor Matters. CANADA has
had no employees in the course of its existence.

 

2.12 Leases. Schedule 2.12 lists all leases to which CANADA is a party, and all
such leases are fully paid to the current date and have no charges or
assessments now due or becoming due that relate to periods prior to the Balance
Sheet Date. SELLER has delivered to Buyer copies of all leases included on
Schedule 2.12

 

2.13 Conformity with Law; Litigation. Except as set forth on Schedule 2.13,
CANADA has complied with all laws, rules, regulations, writs, injunctions,
decrees, and orders applicable to it or to the operation of its Business
(collectively, “Laws”), except where failure to comply would not have a Material
Adverse Effect, and has not received any notice of any alleged claim or
threatened claim, violation of, liability or potential responsibility under, any
such Law which has not heretofore been cured and for which there is no remaining
liability.

 

Page 14 of 32



--------------------------------------------------------------------------------

Except to the extent set forth on Schedule 2.6 (which shall disclose the parties
to, nature of, and relief sought for each matter to be disclosed on Schedule
2.6):

 

(a) There is no suit, action, proceeding, claim, order or, to CANADA’s
knowledge, investigation pending or, to CANADA’s knowledge, threatened, against
either CANADA or any of the officers, directors or employees of CANADA with
respect to its business or proposed business activities or to which CANADA is
otherwise a party before any court, or before any Governmental Authority
(collectively, “Claims”); nor, to CANADA’s Knowledge, is there any basis for any
such Claims.

 

(b) CANADA is not subject to any judgment, order or decree of any court or
Governmental Authority. CANADA is not engaged in any legal action to recover
monies due it or for damages sustained by it.

 

Schedule 2.13 lists all closed litigation matters to which CANADA was a party
preceding the Closing, the date such litigation was commenced and concluded, and
the nature of the resolution thereof (including amounts paid in settlement or
judgment).

 

2.14 Taxes. Except as set forth on Schedule 2.14, all Tax returns (“Returns”)
required to have been filed by or with respect to CANADA have been duly filed,
and each such Return correctly and completely reflects the Tax liability and all
other information required to be reported thereon. All Taxes with respect to
items or periods covered by all such Returns (whether or not shown on any
Return) owed by CANADA have been paid.

 

2.15 No Violations. CANADA is not in violation of any CANADA Charter Document
nor is CANADA in default under any Material Contract; and, except as set forth
on Schedule 2.15, the execution of this Agreement and the performance by SELLER
of their obligations hereunder and the consummation by the SELLER of the
transactions contemplated hereby will not (i) result in any violation or breach
of, or constitute a default under, any of the terms or provisions of the
Material Contracts or CANADA Charter Documents, or (ii) to SELLER’S Knowledge,
require the consent, approval, waiver of any acceleration, termination or other
right or remedy or action of or by, or make any filing with or give any notice
to, any other party. Except as set forth on Schedule 2.15, none of the Material
Contracts requires notice to, or consent or approval of, any Governmental
Authority or other third party with respect to any of the transactions
contemplated hereby in order to remain in full force and effect and consummation
of the transactions contemplated hereby will not give rise to any right to
termination, cancellation or acceleration or loss of any material right or
benefit.

 

Page 15 of 32



--------------------------------------------------------------------------------

2.16 Government Contracts. Except as set forth on Schedule 2.16, CANADA is not a
party to any governmental contract subject to price redetermination or
renegotiation.

 

2.17 Deposit Accounts; Powers of Attorney. Schedule 2.17 lists, as of the date
of this Agreement:

 

(a) the name of each financial institution in which CANADA has accounts or safe
deposit boxes;

 

(b) the names in which the accounts or boxes are held;

 

(c) the type of account and account number; and

 

(d) the name of each person authorized to draw thereon or have access thereto.

 

Schedule 2.17 also sets forth the name of each person, corporation, firm or
other entity holding a general or special power of attorney from CANADA and a
description of the terms of such power of attorney.

 

2.18 Relations with Governments. CANADA has not made, offered or agreed to offer
anything of value to any governmental official, political party or candidate for
government office nor has it otherwise taken any action which would cause CANADA
to be in violation of the Foreign Corrupt Practices Act of 1977, as amended, or
any law of similar effect.

 

2.19 Prohibited Activities. Except as set forth on Schedule 2.19, CANADA has
not, between the Balance Sheet Date and the Closing Date hereof, taken any of
the actions set forth in Section 4.2.

 

2.20 Disclosure. None of the representations and warranties of SELLER set forth
in this Agreement or in any of the certificates, schedules, exhibits, lists,
documents, exhibits, or other instruments delivered, or to be delivered, by
SELLER to BUYER as contemplated by any provision hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

Page 16 of 32



--------------------------------------------------------------------------------

3. REPRESENTATIONS OF BUYER

 

BUYER represents and warrants to SELLER that all of the following
representations and warranties in this Section 3 are true and correct at the
date of this Agreement and shall be true and correct on the Closing Date, and
that such representations and warranties shall survive the Closing Date for a
period of twelve (12) months.

 

3.1 Authorization. BUYER has the authority to execute and deliver this Agreement
and to bind BUYER to perform its obligations hereunder. The execution and
delivery of this Agreement by BUYER and the performance by BUYER of its
obligations under this Agreement and the consummation by BUYER of the
transactions contemplated hereby have been, or will have been on or before the
date of the Closing, duly authorized in accordance with applicable law. This
Agreement constitutes the valid and binding obligation of BUYER, enforceable in
accordance with its terms.

 

3.2 Transaction Not a Breach. Neither the execution and delivery of this
Agreement by BUYER nor its performance will violate, conflict with, or result in
a breach of any provision of any Law, rule, regulation, order, permit, judgment,
injunction, decree or other decision of any court or other tribunal or any
Governmental Authority binding on BUYER or conflict with or result in the breach
of any of the terms, conditions or provisions of any contract, agreement,
mortgage or other instrument or obligation of any nature to which BUYER is a
party or by which BUYER is bound.

 

3.3 Misrepresentation. None of the representations and warranties set forth in
this Agreement or in any of the certificates, schedules, exhibits, lists,
documents, exhibits, or other instruments delivered, or to be delivered, by
BUYER to SELLER as contemplated by any provision hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

3.4 Legal and Governmental Proceedings and Judgments. There is no legal action,
proceeding or investigation pending or, to the Knowledge of BUYER, threatened
against BUYER, nor is there any judgment outstanding against BUYER or to or by
which BUYER is subject or bound that would have a Material Adverse Affect on the
ability of BUYER to consummate any of the transactions contemplated hereby.

 

Page 17 of 32



--------------------------------------------------------------------------------

3.5 Acquisition for Own Account. BUYER is acquiring the Shares for BUYER’S own
account for investment only, and not with a view towards their distribution,
except to the extent that a distribution would be permitted under applicable
securities laws.

 

3.6 BUYER’S Knowledge. BUYER has no Knowledge that any representation or
warranty of CANADA or SELLER set forth in Section 2 is materially untrue.

 

3.7 BUYER’S Financial Resources. BUYER has the necessary financial resources to
make payments under the Note as they become due and his aggregate net worth
exceeds the principal amount of the Note.

 

3A. REPRESENTATIONS OF CANADA

 

3A.1 Authorization. CANADA has the authority to execute and deliver this
Agreement and to bind CANADA to perform its obligations hereunder. The execution
and delivery of this Agreement by CANADA and the performance by CANADA of its
obligations under this Agreement and the consummation by CANADA of the
transactions contemplated hereby have been, or will have been on or before the
date of the Closing, duly authorized in accordance with applicable law. This
Agreement constitutes the valid and binding obligation of CANADA, enforceable in
accordance with its terms.

 

3A.2 Transaction Not a Breach. Neither the execution and delivery of this
Agreement by CANADA nor its performance will violate, conflict with, or result
in a breach of any provision of any Law, rule, regulation, order, permit,
judgment, injunction, decree or other decision of any court or other tribunal or
any Governmental Authority binding on CANADA or conflict with or result in the
breach of any of the terms, conditions or provisions of any contract, agreement,
mortgage or other instrument or obligation of any nature to which CANADA is a
party or by which CANADA is bound.

 

3A.3 Misrepresentation. None of the representations and warranties set forth in
this Agreement or in any of the certificates, schedules, exhibits, lists,
documents, exhibits, or other instruments delivered, or to be delivered, by
CANADA to SELLER as contemplated by any provision hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

 

Page 18 of 32



--------------------------------------------------------------------------------

4. COVENANTS PRIOR TO CLOSING

 

4.1 Conduct of Business Pending Closing. Between the date of this Agreement and
the Closing Date, SELLER will cause CANADA to:

 

(a) carry on its business in the ordinary course substantially as conducted
heretofore and not introduce any new method of management, operation or
accounting;

 

(b) maintain its properties and facilities, including those held under leases,
in as good working order and condition as at present, ordinary wear and tear
excepted;

 

(c) perform in all material respects its obligations under agreements relating
to or affecting its assets, properties or rights;

 

(d) keep in full force and effect present insurance policies or other comparable
insurance coverage;

 

(e) maintain and preserve its business organization intact and use its best
efforts to retain relationships with suppliers, customers and others having
business relations with CANADA;

 

(f) maintain compliance with all permits, laws, rules and regulations, consent
orders, and all other orders of applicable courts, regulatory agencies and
similar Governmental Authorities; and

 

(g) maintain present debt and lease instruments in accordance with their
respective terms and not enter into new or amended debt or lease instruments,
provided that debt and/or lease instruments may be replaced if such replacement
instruments are on terms at least as favorable to CANADA as the instruments
being replaced.

 

4.2 Prohibited Activities. Except as specifically contemplated hereby, between
the date hereof and the Closing Date, SELLER will cause CANADA to refrain from
taking any of the following actions or engaging in any of the following without
the prior written consent of BUYER:

 

(a) making any change in its Certificate or Articles of Incorporation or
By-laws;

 

Page 19 of 32



--------------------------------------------------------------------------------

(b) granting or issuing any securities, options, warrants, calls, conversion
rights or commitments of any kind relating to its securities of any kind;

 

(c) declaring or paying any dividend, or making any distribution in respect of
its stock whether now or hereafter outstanding, or purchasing, redeeming or
otherwise acquiring for value any shares of its stock;

 

(d) entering into any contract or commitment or incurring or agreeing to incur
any liability or make any capital expenditure, except if it is in the ordinary
course of business (consistent with past practice);

 

(e) creating, assuming or permitting to exist any mortgage, pledge or other lien
or encumbrance upon any assets or properties whether now owned or hereafter
acquired, except (1) liens for Taxes either not yet due or being contested in
good faith and by appropriate proceedings (and for which adequate reserves have
been established and are being maintained) or (2) materialmen’s, mechanics’,
workers’, repairmen’s, employees’ or other like liens arising in the ordinary
course of business (the liens set forth in clause (2) being referred to herein
as “Statutory Liens”), or (3) liens set forth on Schedule 2.6 hereto;

 

(f) selling, assigning, leasing or otherwise transferring or disposing of any
property or equipment except in the ordinary course of business;

 

(g) negotiating for the acquisition of any business or the start-up of any new
business;

 

(h) merging or consolidating or agreeing to merge or consolidate with or into
any other corporation;

 

(i) waiving any material right or claim of CANADA;

 

(j) committing a material breach, materially amending or terminating any
Material Contract;

 

(k) entering into any other transaction outside the ordinary course of its
business or prohibited hereunder; or

 

(l) except in the ordinary course of business or as required by Law or
contractual obligations, CANADA will not (i) increase in any manner the base

 

Page 20 of 32



--------------------------------------------------------------------------------

compensation of, or enter into any new bonus or incentive agreement or
arrangement with, any of the employees engaged in CANADA’s business, (ii) pay or
agree to pay any additional pension, retirement allowance or other employee
benefit to any such employee, whether past or present, (iii) enter into any new
employment, severance, consulting, or other compensation agreement with any
existing employee engaged in CANADA’s business, or (iv) amend or enter into a
new benefit plan (except as required by Law and except for transactions relating
to the spin-off of a portion of BUYER to form a new profit sharing plan) or
amend or enter into a new collective bargaining agreement.

 

4.4 Notification of Certain Matters. The SELLER shall give prompt notice to
BUYER of (a) the occurrence or non-occurrence of any event of which the SELLER
has knowledge, the occurrence or non-occurrence of which would cause any
representation or warranty of the SELLER contained herein to be untrue or
inaccurate in any material respect at or prior to the Closing, and (b) any
material failure of the SELLER to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied hereunder. BUYER shall give prompt
notice to the SELLER of (a) the occurrence or non-occurrence of any event of
which BUYER has knowledge, the occurrence or non-occurrence of which would cause
any representation or warranty of BUYER or SELLER contained herein to be untrue
or inaccurate in any material respect at or prior to the Closing, and (b) any
material failure of BUYER or SELLER to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder. The
delivery of any notice pursuant to this Section 4.4 shall not be deemed to
(a) modify the representations or warranties hereunder of the party delivering
such notice, which modification may only be made pursuant to Section 4.5,
(b) modify the conditions set forth in Sections 5 and 6, or (c) limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.

 

4.5 Amendment of Schedules. Each party hereto agrees that, with respect to the
representations and warranties of such party contained in this Agreement, such
party shall have the continuing obligation until the Closing Date to supplement
or amend promptly the Schedules hereto with respect to any matter hereafter
arising or discovered which, if existing or known at the date of this Agreement,
would have been required to be set forth or described in the Schedules. No
supplement or amendment to a Schedule shall be deemed to cure any breach of any
representation and warranty by either party made in this Agreement, provided
that if the party to whom a supplemental or amending disclosure was made
proceeds to Closing, that party shall be deemed to have waived such breach of
representation and warranty and any remedies which might have been available
with respect thereto.

 

Page 21 of 32



--------------------------------------------------------------------------------

4.6 Further Assurances. The parties hereto agree to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other action as may be reasonably necessary or convenient to carry out
the transactions contemplated hereby.

 

5. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of the SELLER with respect to actions to be taken on the Closing
Date are subject to the satisfaction or waiver on or prior to the Closing Date
of all of the conditions set forth in this Section 5. As of the Closing Date,
all conditions not satisfied shall be deemed to have been waived by the SELLER
unless they have objected by notifying BUYER in writing of such objection on or
before the consummation of the transactions on the Closing Date, except that no
such waiver shall be deemed to affect the survival of the representations and
warranties of BUYER contained in Section 3 hereof.

 

5.1 Representations and Warranties. All representations and warranties of BUYER
and CANADA contained in the Agreement shall be true and correct in all material
respects as of the Closing Date; and BUYER and CANADA shall have executed and
delivered to the SELLER their respective certificates dated the Closing Date to
such effect.

 

5.2 Performance of Obligations. All of the terms, covenants and conditions of
this Agreement to be complied with and performed by BUYER and CANADA on or
before the Closing Date shall have been duly complied with and performed in all
material respects on or before the Closing Date; and the BUYER and CANADA shall
have executed and delivered to the SELLER their respective certificates dated
the Closing Date to such effect.

 

5.3 No Litigation. No action or proceeding before a court or any other
Governmental Authority or body shall have been instituted or threatened to
restrain or prohibit the performance of this Agreement or the consummation of
the transactions contemplated herein.

 

5.4 BUYER’s and CANADA’S Closing Documents. BUYER and CANADA shall have executed
and delivered BUYER’s Closing Documents and CANADA’S Closing Documents,
respectively.

 

Page 22 of 32



--------------------------------------------------------------------------------

6. CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligations of BUYER with respect to actions to be taken on the Closing
Date, are subject to the satisfaction or waiver on or prior to the Closing Date,
as the case may be, of all of the conditions set forth in this Section 6. As of
the Closing Date all conditions not satisfied shall be deemed to have been
waived by BUYER unless it has objected by notifying the SELLER in writing of
such objection on or before the consummation of the transactions on the Closing
Date, except that no such waiver shall be deemed to affect the survival of the
representations and warranties of the SELLER contained in Section 2 hereof.

 

6.1 Representations and Warranties. All the representations and warranties of
the SELLER contained in this Agreement shall be true and correct in all material
respects as of the Closing Date; and the SELLER shall have executed and
delivered to BUYER a certificate dated the Closing Date to such effect.

 

6.2 Performance of Obligations. All of the terms, covenants and conditions of
this Agreement to be complied with or performed by the SELLER on or before the
Closing Date shall have been duly performed or complied with in all material
respects on or before the Closing Date; and the SELLER shall have executed and
delivered to BUYER a certificate dated the Closing Date to such effect.

 

6.3 No Litigation. No action or proceeding before a court or any other
Governmental Authority or body shall have been instituted or threatened to
restrain or prohibit the performance of this Agreement or the consummation of
the transactions contemplated herein.

 

6.4 Certificates. BUYER shall have received a copy of CANADA’s Articles of
Incorporation, and all amendments thereto, certified by the Corporate Charter
Department of Ontario, CANADA, and a copy of CANADA’s By-Laws, and all
amendments thereto, certified by CANADA’s corporate secretary.

 

6.5 No Material Adverse Change. As of the Closing Date, no event or circumstance
shall have occurred after the Balance Sheet Date with respect to CANADA which
would constitute a Material Adverse Effect on CANADA, and CANADA shall not have
suffered any material loss or damages to any of its properties or assets,
whether or not covered by insurance, which change, loss or damage materially
affects or impairs the ability of CANADA to conduct its business.

 

Page 23 of 32



--------------------------------------------------------------------------------

6.6. Termination of Agreements. All existing agreements between CANADA and the
SELLER, and all agreements granting options to purchase shares of CANADA’a
capital stock by the SELLER, shall have been terminated, canceled or otherwise
released prior to or as of the Closing Date; except the agreements entered into
in connection with the transactions contemplated by this Agreement.

 

6.7. Consents and Approvals. All necessary consents and approvals of third
parties, including those listed on Schedule 2.5, shall have been obtained.

 

6.8. SELLER’s Closing Documents. The SELLER and CANADA shall have executed and
delivered the SELLER’s Closing Documents.

 

7. INDEMNIFICATION

 

The SELLER, BUYER and CANADA, agree as follows:

 

7.1 Indemnification by SELLER. The SELLER covenants and agrees that it will
indemnify, defend, protect and hold harmless BUYER and CANADA at all times, from
and after the date of this Agreement until the Expiration Date, from and against
all claims, damages, actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses (including specifically, but without limitation,
reasonable attorneys’ fees and reasonable expenses of investigation) incurred by
BUYER and/or CANADA as a result of or arising from (a) any breach of the
representations and warranties of the SELLER set forth herein or on the
schedules or certificates delivered in connection herewith; or (b) any breach of
any agreement on the part of the SELLER under this Agreement.

 

7.2 Indemnification by BUYER. BUYER and CANADA covenant and agree that they will
indemnify, defend, protect and hold harmless SELLER at all times from and after
the date of this Agreement until the Expiration Date, from and against all
claims, damages, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation) incurred by the SELLER as a
result of or arising from (a) any breach by BUYER or CANADA of either of their
representations and warranties set forth herein or on the schedules or
certificates delivered in connection herewith, or (b) any breach of any
agreement on the part of BUYER or CANADA under this Agreement.

 

7.3 Procedure. A party required under this Section 7 to furnish indemnity (the
“Indemnifying Party”) shall satisfy its obligation of indemnification under this

 

Page 24 of 32



--------------------------------------------------------------------------------

Section 7 within forty-five (45) days after written notice thereof from any
person entitled to such indemnity hereunder (the “Indemnified Party”) to the
Indemnifying Party.

 

(a) As soon as practicable after obtaining knowledge thereof, any Indemnified
Party shall notify the Indemnifying Party of any claim, assessment or demand
which the Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement. A failure to give such notice
shall not negate a right to indemnification hereunder; provided, however, that
the Indemnified Party shall bear any amount of Loss resulting directly from a
failure to give a timely notice.

 

(b) If such claim, assessment or demand relates to a claim, assessment or demand
asserted by a third party (including without limitation any governmental agency
or body) against the Indemnified Party and if the Indemnifying Party
acknowledges its obligations to indemnify and hold harmless under this
Section 7, the Indemnifying Party shall have the right to employ such counsel as
is reasonably acceptable to the Indemnified Party to defend any such claim,
assessment or demand asserted against the Indemnified Party.

 

(c) The Indemnified Party shall have the right to participate in the defense of
any said claim, assessment or demand at its own cost and expense, provided that
unless the Indemnified Party bears a greater risk of loss than the Indemnifying
Party, the Indemnifying Party shall control the defense of said claim,
assessment or demand. So long as the Indemnifying Party is defending in good
faith any such claim, assessment or demand, (i) the Indemnified Party shall not
settle such claim, assessment or demand and (ii) any settlement of such claim,
assessment or demand made without the consent of the Indemnifying Party shall
not be subject to indemnity under this Section 7.

 

(d) The Indemnified Party shall make available to the Indemnifying Party or its
representatives all records and other materials required for use in contesting
any claim, assessment or demand asserted by a third party against any
Indemnified Party. Whether or not the Indemnifying Party so elects to defend any
such claim, assessment or demand, the Indemnified Party shall not have any
obligation to do so and the Indemnified Party shall not waive any rights it may
have against the Indemnifying Party under this Section 7 with respect to any
such claim, assessment or demand by electing or failing to elect to defend any
such claim, assessment or demand, provided that the Indemnified Party against
which a claim, assessment or demand is asserted in the first instance shall file
in a timely manner any answer or pleading with respect to a suit or proceeding
in such action as is necessary to avoid default or other adverse results.

 

Page 25 of 32



--------------------------------------------------------------------------------

7.4 Limits on Indemnification.

 

(a) The indemnification provided in this Section 7 shall constitute the
exclusive remedy for breach of representation and warranties in this Agreement,
regardless of whether any claims or causes of action asserted with respect to
such matters are brought in contract, tort or any other legal theory whatsoever;
provided, however, that only in the case of fraud, the indemnification
provisions in this Section 7 are in addition to, and not in derogation of, any
statutory, equitable or common law remedy any party may have for breach of any
representation or warranty. The maximum aggregate indemnification liability of
SELLER shall be equal to 50% of the aggregate amount of all payments actually
received by SELLER pursuant to Section 1.3 of this Agreement as of the time such
Indemnified Party has the right to be indemnified.

 

(b) Notwithstanding any other provisions of this Agreement, no party shall be
liable under this Section 7 for an amount to the extent, if any, that any
damages giving rise to such amount results from a failure on the part of the
Indemnified Party to exercise good faith in not jeopardizing or prejudicing the
interests of the Indemnifying Party.

 

(c) No Indemnified Party shall seek or be entitled to incidental, indirect or
consequential damages or damages for lost profits in any claim for
indemnification under this Section 7, nor shall it accept payment of any award
or judgment for such indemnification to the extent that such award or judgment
includes such party’s incidental, indirect or consequential damages or damages
for lost profits.

 

(d) All damages to which an Indemnified Party may be entitled pursuant to the
provisions of this Section 7 shall be net of any insurance coverage with respect
thereto and any tax benefits realizable by the Indemnified Party.

 

(e) The Indemnifying Party shall not be required to make any indemnification
payment pursuant to this Section 7 until such time as the total amount of all
damages that have been directly or indirectly suffered or incurred by an
Indemnified Party, or to which an indemnified party has or have otherwise become
subject, exceeds $50,000. If the total amount of such damages exceeds $50,000,
the Indemnified Party shall be entitled to be indemnified against and
compensated and reimbursed for the amount of such Damages exceeding $50,000.

 

Page 26 of 32



--------------------------------------------------------------------------------

8. TERMINATION OF AGREEMENT

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date solely:

 

(a) by mutual consent of BUYER, CANADA and SELLER;

 

(b) by the SELLER on the one hand, or by BUYER, on the other hand, if a material
breach or default shall be made by the other party in the observance or in the
due and timely performance of any of the covenants, agreements or conditions
contained herein, and the curing of such default shall not have been made on or
before the Closing Date.

 

(c) by BUYER in the event of the death or disability of BUYER prior to the
Closing Date.

 

8.2 Liabilities in Event of Termination. The termination of this Agreement will
in no way limit any obligation or liability of any party based on or arising
from a breach or default by such party with respect to any of its
representations, warranties, covenants or agreements contained in this
Agreement, including, but not limited to, legal and audit costs and out of
pocket expenses.

 

9. COVENANT NOT TO COMPETE AND NON-SOLICITATION AGREEMENT

 

9.1 Covenant Not to Compete. For a period of two (2) years from the date of
Closing, BUYER agrees that it shall not and it shall not allow or cause CANADA
to in any manner directly or indirectly, enter into the development of or
develop pharmaceutical products (the “SELLER’S Business”) or own, manage,
operate, control or have any proprietary interest in any corporation,
partnership, joint venture, other entity or individual engaged in the SELLER’S
Business; provided, however, that BUYER shall not be prevented from providing
heat activation devices to companies engaged in the SELLER’s Business or
engaging in working relationships with such companies for the purpose of
developing or providing heat activation devices. Nothing contained herein shall
be construed as preventing SELLER from owning less than 5% of the common stock
of any publicly traded corporation. In the event that any court shall finally
hold that any provision stated in this Section 9.1 constitutes an unreasonable
restriction upon SELLER, the parties hereby expressly agree that the provisions
of this Section 9.1 shall not be rendered void but shall

 

Page 27 of 32



--------------------------------------------------------------------------------

apply as to time and territory or to such other extent as such court may
judiciously determine or indicate constitutes a reasonable restriction under the
circumstances involved. It is further understood and agreed that the remedy of
law in the event of a breach of this Section 9.1 is not adequate, and SELLER
shall be entitled, in the event of such a breach by BUYER to an injunction and
other equitable remedies as a matter of right. In the event that any provision
of this Section 9.1 is found by a court of competent jurisdiction to be invalid
or unenforceable as against public policy, such court shall exercise its
discretion in reforming such provision to the end that BUYER shall be subject to
such restrictions and obligations as are reasonable under the circumstances and
enforceable by SELLER.

 

9.2 Non-Solicitation Agreement.

 

(a) For a period of two (2) years from the date of Closing, SELLER shall not
directly or indirectly solicit or induce, or attempt to solicit or induce, any
person employed by CANADA and any of its subsidiaries and divisions to leave
CANADA and any of its subsidiaries and divisions for any reason whatsoever or
hire any person employed by CANADA.

 

(b) For a period of two (2) years from the date of Closing, BUYER shall not,
through CANADA or otherwise, directly or indirectly solicit or induce, or
attempt to solicit or induce, any person employed by SELLER and any of its
subsidiaries and divisions to leave SELLER and any of its subsidiaries and
divisions for any reason whatsoever or hire any person employed by SELLER.

 

10. GENERAL

 

10.1 Cooperation. SELLER and BUYER shall each deliver or cause to be delivered
to the other on the Closing Date, and at such other times and places as shall be
reasonably agreed to, such additional instruments as the other may reasonably
request for the purpose of carrying out this Agreement. SELLER will cooperate
and use its reasonable efforts to have the present officers, directors and
employees of CANADA cooperate with BUYER on and after the Closing Date in
furnishing information, evidence, testimony and other assistance in connection
with any Tax Return filing obligations, actions, proceedings, arrangements or
disputes of any nature with respect to matters pertaining to all periods prior
to the Closing Date.

 

10.2 Successors and Assigns. Except with regard to the obligations of successors
and assigns as provided in Sections 1.3(a), 1.4 and 1.5 hereof, this Agreement
and the rights of the parties hereunder may not be assigned (including by

 

Page 28 of 32



--------------------------------------------------------------------------------

operation of law) without the consent of the other party and shall be binding
upon and shall inure to the benefit of the parties hereto, the successors of
SELLER and CANADA, and the heirs and legal representatives of BUYER.

 

10.3 Entire Agreement. This Agreement (including the Schedules, exhibits and
annexes attached hereto) and the documents delivered pursuant hereto constitute
the entire agreement and understanding among the SELLER and BUYER and supersede
any prior agreement and understanding relating to the subject matter of this
Agreement. This Agreement, upon execution, constitutes a valid and binding
agreement of the parties hereto enforceable in accordance with its terms and may
be modified or amended only by a written instrument executed by the SELLER and
BUYER.

 

10.4 Counterparts; Facsimile Signatures. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute but one and the same
instrument. Signatures may be exchanged by telecopy, and each party agrees that
it will be bound by its telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement.

 

10.5 Brokers and Agents. Each party represents and warrants that it employed no
broker or agent in connection with this transaction, except as set forth in
Schedule 10.5, and agrees to indemnify the other parties hereto against all
loss, cost, damages or expense arising out of claims for fees or commissions of
brokers employed or alleged to have been employed by such indemnified party.

 

10.6 Expenses. Each party shall bear its own expenses incurred in connection
with the transactions contemplated by this Agreement.

 

10.7 Notices. All notices or communications required or permitted hereunder
shall be in writing and shall be deemed to have been given when personally
delivered or upon receipt if sent by first class certified mail, return receipt
requested or the next business day if sent by telex or telecopy (receipt
confirmed and followed up by one of the other delivery methods discussed herein
as well), or upon delivery if sent by express mail or overnight delivery
service, in each case postage prepaid and addressed as follows:

 

  (a) If to BUYER:

 

Dr. Augustine Y. Cheung

512 Grand Cypress Ct.

Silver Spring, MD 20905

 

Page 29 of 32



--------------------------------------------------------------------------------

  (b) If to the SELLER:

 

Lawrence S. Olanoff, President

Celsion Corporation

10220 Old Columbia Road

Columbia, MD 21046

 

  (c) If to CANADA:

 

Celsion (Canada) Limited

Attention: President

10220 Old Columbia Road

Columbia, MD 21046

 

or to such other address or counsel as any party hereto shall specify pursuant
to this Section 10.7 from time to time.

 

10.8 Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Maryland, without reference to conflicts of laws
principles.

 

10.9 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

10.10 Reformation and Severability. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such

 

Page 30 of 32



--------------------------------------------------------------------------------

provision shall be severed from this Agreement, and in either case the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.

 

10.11 Remedies Cumulative. No right, remedy or election given by any term of
this Agreement shall be deemed exclusive but each shall be cumulative with all
other rights, remedies and elections available at law or in equity.

 

10.12. Captions. The headings of this Agreement are inserted for convenience
only, shall not constitute a part of this Agreement or be used to construe or
interpret any provision hereof.

 

10.13 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of BUYER, CANADA and SELLER. Any amendment or waiver effected in
accordance with this Section 10.13 shall be binding upon each of the parties
hereto and their successors or assigns.

 

{signatures on the following page}

 

Page 31 of 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BUYER:   SELLER:     CELSION CORPORATION

/s/ Augustine Y. Cheung

--------------------------------------------------------------------------------

  By:  

/s/ Lawrence S. Olanoff

--------------------------------------------------------------------------------

Dr. Augustine Y. Cheung      

Lawrence S. Olanoff, President and

Chief Executive Officer

 

CANADA:

 

Celsion (Canada) Limited

 

By:  

/s/ Augustine Y. Cheung

--------------------------------------------------------------------------------

    Dr. Augustine Y. Cheung, President

 

Stock Purchase Agreement   S-1    